UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04526 Name of Registrant: Vanguard Quantitative Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2015 – September 30, 2016 Item 1: Reports to Shareholders Annual Report | September 30, 2016 Vanguard Growth and Income Fund A new format, unwavering commitment As you begin reading this report, you’ll notice that we’ve made some improvements to the opening sections—based on feedback from you, our clients. Page 1 starts with a new ”Your Fund’s Performance at a Glance,” a concise, handy summary of how your fund performed during the period. In the renamed ”Chairman’s Perspective,” Bill McNabb will focus on enduring principles and investment insights. We’ve modified some tables, and eliminated some redundancy, but we haven’t removed any information. At Vanguard, we’re always looking for better ways to communicate and to help you make sound investment decisions. Thank you for entrusting your assets to us. Contents Your Fund’s Performance at a Glance. 1 Chairman’s Perspective. 3 Advisors’ Report. 6 Fund Profile. 11 Performance Summary. 13 Financial Statements. 15 Your Fund’s After-Tax Returns. 38 About Your Fund’s Expenses. 39 Trustees Approve Advisory Arrangements. 41 Glossary. 43 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: No matter what language you speak, Vanguard has one consistent message and set of principles. Our primary focus is on you, our clients. We conduct our business with integrity as a faithful steward of your assets. This message is shown translated into seven languages, reflecting our expanding global presence. Your Fund’s Performance at a Glance • The fund returned nearly 15% for the 12 months ended September 30, 2016. It trailed its benchmark’s 15.43% return but exceeded the 12.38% average return of its peers. • All industry sectors represented in the fund posted positive results. Information technology, the largest sector by assets on average, was the fund’s most significant contributor and the second-leading outperformer, returning about 24%. The advisors’ IT services and software selections were strong subsectors. • Financial stocks also outperformed the benchmark. Real estate investment trusts (REITs) were one of the best-performing subsectors as investors favored their steady income. Near the end of the period, real estate was designated as a separate sector, the 11th in the benchmark. • Energy (+11%) and health care (+9%) were relative underperformers. • Over the past ten years, the fund’s average annual return trailed that of its benchmark index but outdistanced its peer group. Total Returns: Fiscal Year Ended September 30, 2016 Total Returns Vanguard Growth and Income Fund Investor Shares 14.79% Admiral™ Shares 14.91 S&P 500 Index 15.43 Large-Cap Core Funds Average 12.38 Large-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Total Returns: Ten Years Ended September 30, 2016 Average Annual Return Growth and Income Fund Investor Shares 6.64 % S&P 500 Index 7.24 Large-Cap Core Funds Average 5.89 Large-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 1 Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Growth and Income Fund 0.34% 0.23% 1.11% The fund expense ratios shown are from the prospectus dated January 26, 2016, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2016, the fund’s expense ratios were 0.34% for Investor Shares and 0.23% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end Peer group: Large-Cap Core Funds. 2 Chairman’s Perspective Bill McNabb Chairman and Chief Executive Officer Dear Shareholder, If you think you’ve had reason to feel uneasy about the investment environment lately, you’re not imagining things. In just the past few months, we’ve seen economic uncertainty, intense political polarization, and super-low bond yields. Yet at the same time, the stock market kept pushing higher. In this confusing and sometimes contradictory climate, you may be asking yourself a question that I hear often: How do I make sense of all this, keep investing, and still get a good night’s sleep? As with any problem, there are multiple ways to go at it. But there’s one approach in particular that is simple, straightforward, and nearly foolproof: Save more money. Not only can saving more give you a greater sense of control over your investment plan, it can help compensate for long-term returns that, in our estimation, could fall short of historical averages. I love the way one of our investment pros put it. Fran Kinniry this summer told The Wall Street Journal , “Investing is always a partnership between you and the markets.” He explained that the markets carried more than their fair share of the weight for a couple of decades, through the 1990s, providing outsized returns that made the investor’s half of the partnership relatively light work. “But now you are going to have to be the majority partner.” Sobering? Sure. Hopeless? Definitely not. 3 Over the 12 months since last September, U.S. stocks returned 15%, though the rise has not been a one-way ticket straight up. International markets have also posted strong returns, but lower than those of the broad U.S. market. The decision by United Kingdom voters in June to exit the European Union came as a surprise but caused market heartburn for only a few days. In fixed income, yields remained extremely low—about 1.60% on the 10-year U.S. Treasury note at the end of September, after dipping below 1.40% over the summer. And bond yields in some international markets were negative. Even this relatively small window of time illustrates a truism of the financial markets: There will always be segments that perform well and others that don’t. Saving more saves you from trying to control the uncontrollable—how economies and the markets perform. And it keeps you in control of one of the most vital parts of your investment program. Although the “save more” logic is easy to grasp, it’s not always easy to follow. Bills, illness, the loss of a job—these can affect any of us. But whatever our circumstances, figuring out how to save more is worth the effort. It requires that we make difficult decisions to forgo some consumption today to increase the likelihood of consuming (or consuming more) in the future. This is the very heart of investing. Sacrifices are never fun, so consider carrying them out systematically and in doses that you Market Barometer Average Annual Total Returns Periods Ended September 30, 2016 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 14.93% 10.78% 16.41% Russell 2000 Index (Small-caps) 15.47 6.71 15.82 Russell 3000 Index (Broad U.S. market) 14.96 10.44 16.36 FTSE All-World ex US Index (International) 9.62 0.71 6.50 Bonds Bloomberg Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.19% 4.03% 3.08% Bloomberg Barclays Municipal Bond Index (Broad tax-exempt market) 5.58 5.54 4.48 Citigroup Three-Month U.S. Treasury Bill Index 0.20 0.06 0.06 CPI Consumer Price Index 1.46% 1.03% 1.25% 4 can be comfortable with—for instance, gradually getting up to the max in your IRA, or adding a percentage point or so to the amount you stash in your employer’s retirement plan. As a point of reference, we generally suggest that investors strive for a retirement savings rate of 12%–15%, including any employer contributions. If you need more convincing about the wisdom of the “save more” course of action, it might be helpful to examine your alternatives. This list is by no means exhaustive, but it hits on a few of the big ones, and none are without risk. • Reach for yield. With yields so low on many types of bonds, it’s tempting to find the corners of the fixed income market where payouts are juicier. But with the juice comes considerable risk. You need to be aware that you’d be taking on more risk—and how much more. • Go all-in on a hot-performing asset class or fund. By now, you know better than that, right? • Sit tight. This approach isn’t a terrible idea; it’s better than panicking and deciding to just “do something,” particularly if that means changing your approach in response to the market’s movements. Here’s the inescapably challenging part of your partnership with the markets: In the short run, your “partner” is fickle, emotional, and wildly unpredictable. But in the long run, your partner is mostly rational and extremely helpful. The best way to minimize your vulnerability to the market’s mood swings, and to maximize the benefit of your partner’s longer-term strengths, is to expect less and save more. Maybe the markets will deliver better-than-expected returns. Maybe they’ll be consistent with our more modest expectations. In either case, a higher savings rate can help put you in a better position to reach your goals. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer October 18, 2016 5 Advisors’ Report Vanguard Growth and Income Fund’s Investor Shares returned 14.79% for the 12 months ended September 30, 2016. The Admiral Shares returned 14.91%. The Standard & Poor’s 500 Index returned 15.43%, and the average return of large-capitalization core funds was 12.38%. Your fund is managed by three independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct yet complementary investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. (Note: The fund will mark the 30th anniversary of its inception on December 10, 2016.) The advisors, the percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the fiscal year and of how the portfolio’s positioning reflects this assessment. (Please note that Los Angeles Capital’s discussion refers to industry sectors as defined by Russell classifications, rather than by the Global Vanguard Growth and Income Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy D. E. Shaw Investment 33 2,198 Employs quantitative models that seek to capture Management, L.L.C. predominantly bottom-up stock-specific return opportunities. The portfolio’s sector weights, size, and style characteristics may differ modestly fromthe benchmark in a risk-controlled manner. Los Angeles Capital 33 2,172 Employs a quantitative model that emphasizes stocks with characteristics investors are currently seeking and underweights stocks with characteristics investors are currently avoiding. The portfolio’s sector weights, size, and style characteristics may differ modestly from the benchmark in a risk-controlled manner. Vanguard Quantitative Equity 32 2,143 Employs a quantitative fundamental management Group approach, using models that assess valuation, growth prospects, management decisions, market sentiment, and earnings and balance-sheet quality of companies as compared with their peers. Cash Investments 2 121 These short-term reserves are invested by Vanguard in equity index products to simulate investments in stocks. Each advisor also may maintain a modest cash position. 6 Industry Classification Standard used elsewhere in this report.) These comments were prepared on October 18, 2016. D. E. Shaw Investment Management, L.L.C. Portfolio Managers: Anne Dinning, Ph.D., Managing Director and Chief Investment Officer Philip Kearns, Ph.D., Managing Director The S&P 500 fluctuated significantly during the period, first gaining 10% by early November before more than erasing that gain by mid-February, and then mounting a sustained rally to return just over 15% by the fiscal year’s end. In the United States, two events seemed to occupy investors for a good portion of the period: U.S. Federal Reserve rate hikes (both actual and anticipated) and Brexit—the United Kingdom’s vote to leave the European Union. After much anticipation, the Fed raised interest rates in mid-December, with little apparent impact on equity markets. In contrast, global equity markets did react to the surprising results of the Brexit vote, albeit briefly. The MSCI World Index fell a little over 7% in two days, only to completely recover within two weeks. Global equity markets exhibited mixed performances in local currencies, with negative returns from the Nikkei 225 and the Euro Stoxx 50, while the FTSE 100 returned more than 18%. The FTSE 100 performance is perhaps surprising given the volatility around Brexit and the uncertainty that lies ahead for the United Kingdom and Europe. Within capital markets, Brexit’s impact thus far has been most discernible in the foreign exchange market. Following the vote in June, the British pound fell about 11% against the U.S. dollar in only two days and was down about 14% for the 12 months. Expressed in U.S. dollar terms, the FTSE 100’s performance was far less impressive, returning only 1.5% for the period. While we actively monitor market activity, we generally do not make portfolio decisions based on a subjective analysis of the investment environment, except to try to mitigate new risk factors that we identify. We found no such risks during the period. Our quantitative investment process deploys models that seek to forecast individual stock returns while limiting overweightings to industries, sectors, and common risk factors. The resulting portfolio may exhibit small to moderate overweightings to industries, sectors, and risk factors as a byproduct of our focus on bottom-up stock selection. We therefore generally attribute our performance to three major sources: bottom-up stock selection; exposure to industry groups; and risk factors such as value, growth, and market capitalization. 7 Our performance during the period was driven mostly by stock selection, followed by exposure to fundamental risk factors. Exposure to certain industry groups detracted from relative performance, most notably an overweight exposure to biotechnology companies. Among fundamental risk factors, overweight exposure to small-cap stocks helped relative performance, while underweight exposure to dividend-paying stocks detracted somewhat. The three largest stock contributors to our relative performance were overweightings in Amazon.com and AT&T and an underweight position in Bank of America. The three largest stock detractors from relative performance were an underweight position in Facebook, an initial underweight and subsequent overweight position in McDonald’s, and an overweight position in Bristol-Myers Squibb. In our view, the U.S. economy appears to be stable and showing small signs of strength. Recent employment reports have been reasonably strong, but so far not enough to prompt the Fed to increase the pace of rate hikes. Globally, many economies are still struggling to recover from the financial crisis, with monetary stimulus via bond purchasing programs driving many developed-market government interest rates into negative territory. At the end of the period, Japan, Germany, and Switzerland all showed negative yields for maturities up to 10 years and, in the case of Switzerland, beyond. The U.S. presidential election in the short term and the effects of Brexit in the longer term could become significant drivers of global markets. Los Angeles Capital Portfolio Managers: Thomas D. Stevens, CFA, Chairman and Principal Hal W. Reynolds, CFA, Chief Investment Officer and Principal Against a backdrop of slowing growth rates, declining corporate profits, and a rise in global populism, the S&P 500 Index rose 15.43% for the period. For only the third time in the last ten years, value stocks outperformed growth stocks. While all sectors advanced over the period, telecommunications, materials, and capital goods were particularly strong while growth-oriented cyclicals and biotechnology underperformed. Despite a considerable rise in commodity prices from January lows, long-term interest rates remained historically low, propelling investors toward equity securities in search of both current yield and capital appreciation. Today’s equity market faces a number of potential challenges, including muted earnings growth, extended valuations, the prospect of higher interest rates, and growing trade uncertainty following Brexit and opposition to the Trans-Pacific Partnership. 8 An analysis of our equity factors over the trailing year shows that while riskier factors such as financial risk gained momentum, quality still prevailed, with analyst insight, yield, earnings quality, and profit margin all outperforming. Despite a reversal in the third quarter, low-volatility stocks outperformed for the year as investor interest in low-volatility assets remained strong globally. Notably, one-year and three-year momentum were both negative as yesterday’s winners underperformed. The portfolio’s tilt toward higher-yielding, low-volatility stocks with strong analyst insight added value over the period. The commodities-linked energy and materials sectors both rebounded after sustained losses. Within the portfolio, an overweight to materials added value while an underweight to capital goods detracted. Over the period, the portfolio shifted out of retail and finance and into technology and energy. The portfolio reduced its exposure to momentum factors and generally increased its exposure to value factors, with yield and book-to-price measures both increasing notably. Today, the portfolio is positioned away from larger-cap companies and toward higher-yielding companies with favorable valuations. The portfolio is overweight the technology and energy sectors and underweight retail, internet, and capital goods. Vanguard Quantitative Equity Group Portfolio Managers: Michael R. Roach, CFA James P. Stetler, Principal Binbin Guo, Principal, Head of Equity Research and Portfolio Strategies Growth around the globe remains subdued. The International Monetary Fund estimated global growth at 2.9% in the first half of 2016. The U.S. economy grew at an annual rate of 1.4% in the second quarter of 2016, an increase from an earlier estimate. This reflected positive contributions from personal consumption expenditures, exports, and nonresidential fixed investments. Brexit is still unfolding, as the long-term arrangements between the United Kingdom and the European Union will be uncertain for some time. There was also a partial recovery in commodity prices. After hitting a 10-year low in January 2016, oil prices rallied by 50 percent to $45 in August, mostly due to production outages. We regularly point out that while it’s important to understand how overall portfolio performance is affected by the macro factors described above, 9 our approach emphasizes specific stock fundamentals. We use a strict quantitative process to compare all stocks in our investment universe within the same industry group to identify those with characteristics that we believe will outperform over the long run. We believe that attractive stocks exhibit five key characteristics: 1) healthy balance sheets and steady cash-flow generation; 2) effective use of capital, with sound investment policies that favor internal funding over external funding; 3) consistent earnings growth, with the ability to grow earnings year after year; 4) strong market sentiment; and 5) reasonable valuation (we strive to avoid overpriced stocks). The interaction of these characteristics generates an opinion on all the stocks in our universe as our model seeks to capitalize on investor biases across the market. Our portfolio focuses on the attractive stocks from the model that we expect to exhibit future outperformance over time. However, as with any investment management process, there will be periods when our model does not perform as expected. Unfortunately, over the current annual period, the stocks that outperformed had characteristics that our model did not pursue. While we are disappointed with the performance results, it is important to remind our investors that through different market environments, we maintain our commitment to invest in stocks with solid fundamentals that we believe will outperform in the long run. Our strongest results were in the financial sector, and our worst performance was in energy. In financials, the largest contributors came from overweight positions in Navient and Nasdaq. In addition, we benefited from underweighting or avoiding poorly performing stocks such as Wells Fargo and Goldman Sachs. Within energy, our overweight positions in Ensco and Noble and underweight positions in Exxon Mobil did not perform as expected. 10 Growth and Income Fund Fund Profile As of September 30, 2016 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VQNPX VGIAX Expense Ratio 1 0.34% 0.23% 30-Day SEC Yield 1.83% 1.94% Portfolio Characteristics DJ U.S. Total Market S&P 500 FA Fund Index Index Number of Stocks 1,074 505 3,850 Median Market Cap $44.6B $81.0B $51.8B Price/Earnings Ratio 20.4x 22.2x 23.7x Price/Book Ratio 2.8x 2.9x 2.8x Return on Equity 16.6% 17.5% 16.6% Earnings Growth Rate 7.1% 7.3% 7.6% Dividend Yield 2.2% 2.1% 2.0% Foreign Holdings 0.3% 0.0% 0.0% Turnover Rate 96% — — Short-Term Reserves 0.3% — — Volatility Measures DJ U.S. Total S&P 500 Market Index FA Index R-Squared 0.99 0.99 Beta 0.97 0.95 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Apple Inc. Technology Hardware, Storage & Peripherals 2.6% Johnson & Johnson Pharmaceuticals 1.9 Microsoft Corp. Systems Software 1.9 Exxon Mobil Corp. Integrated Oil & Gas 1.7 Amazon.com Inc. Internet Retail 1.6 Alphabet Inc. Internet Software & Services 1.4 General Electric Co. Industrial Conglomerates 1.4 AT&T Inc. Integrated Telecommunication Services 1.2 Procter & Gamble Co. Household Products 1.1 Citigroup Inc. Diversified Banks 1.1 Top Ten 15.9% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 26, 2016, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2016, the expense ratios were 0.34% for Investor Shares and 0.23% for Admiral Shares. 11 Growth and Income Fund Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index FA Index Consumer Discretionary 11.4% 12.5% 12.8% Consumer Staples 10.5 9.9 8.7 Energy 7.8 7.3 6.7 Financials 12.3 12.8 13.3 Health Care 14.3 14.7 14.2 Industrials 9.6 9.7 10.3 Information Technology 21.3 21.2 20.7 Materials 3.5 2.9 3.3 Real Estate 3.5 3.1 4.3 Telecommunication Services 2.5 2.6 2.4 Utilities 3.3 3.3 3.3 12 Growth and Income Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: September 30, 2006, Through September 30, 2016 Initial Investment of $10,000 Average Annual Total Returns Periods Ended September 30, 2016 Final Value One Five Ten of a $10,000 Year Years Years Investment Growth and Income Fund Investor Shares 14.79% 16.80% 6.64% $19,020 ••••• S&P 500 Index 15.43 16.37 7.24 20,114 – Large-Cap Core Funds Average 12.38 14.49 5.89 17,731 Dow Jones U.S. Total Stock Market Float Adjusted Index 14.93 16.30 7.49 20,592 Large-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Final Value One Five Ten of a $50,000 Year Years Years Investment Growth and Income Fund Admiral Shares 14.91% 16.93% 6.77% $96,227 S&P 500 Index 15.43 16.37 7.24 100,568 Dow Jones U.S. Total Stock Market Float Adjusted Index 14.93 16.30 7.49 102,961 See Financial Highlights for dividend and capital gains information. 13 Growth and Income Fund Fiscal-Year Total Returns (%): September 30, 2006, Through September 30, 2016 14 Growth and Income Fund Financial Statements Statement of Net Assets As of September 30, 2016 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Common Stocks (97.8%) 1 Consumer Discretionary (11.0%) * Amazon.com Inc. 130,421 109,203 Home Depot Inc. 336,003 43,237 McDonald’s Corp. 323,122 37,275 Walt Disney Co. 319,804 29,697 Target Corp. 323,855 22,242 Darden Restaurants Inc. 355,448 21,796 General Motors Co. 630,895 20,044 Ford Motor Co. 1,599,225 19,303 Marriott International Inc. Class A 281,731 18,969 Omnicom Group Inc. 215,102 18,284 Leggett & Platt Inc. 365,539 16,661 Comcast Corp. Class A 241,788 16,040 Time Warner Inc. 181,495 14,449 * Michael Kors Holdings Ltd. 298,607 13,972 Carnival Corp. 262,350 12,808 ^ Nordstrom Inc. 243,117 12,613 Best Buy Co. Inc. 329,070 12,564 * O’Reilly Automotive Inc. 44,613 12,497 Kohl’s Corp. 284,570 12,450 Goodyear Tire & Rubber Co. 376,701 12,167 Lowe’s Cos. Inc. 164,331 11,866 * Discovery Communications Inc. Class A 437,303 11,772 * Urban Outfitters Inc. 340,158 11,742 News Corp. Class B 781,677 11,115 CBS Corp. Class B 177,781 9,732 Wyndham Worldwide Corp. 129,750 8,736 Mattel Inc. 280,254 8,486 PVH Corp. 75,346 8,326 Interpublic Group of Cos. Inc. 368,445 8,235 Ralph Lauren Corp. Class A 80,180 8,109 L Brands Inc. 111,220 7,871 NIKE Inc. Class B 149,400 7,866 TEGNA Inc. 358,175 7,830 Twenty-First Century Fox Inc. Class A 315,300 7,637 * Charter Communications Inc. Class A 27,200 7,343 Macy’s Inc. 186,914 6,925 Viacom Inc. Class B 180,220 6,866 Yum! Brands Inc. 69,200 6,284 Gap Inc. 273,090 6,073 * Netflix Inc. 57,800 5,696 Staples Inc. 619,253 5,295 TJX Cos. Inc. 69,900 5,227 * Mohawk Industries Inc. 23,080 4,624 Whirlpool Corp. 26,000 4,216 Coach Inc. 104,502 3,821 Signet Jewelers Ltd. 51,060 3,805 * Ulta Salon Cosmetics & Fragrance Inc. 15,100 3,593 * Liberty Global plc 106,385 3,515 Ross Stores Inc. 52,600 3,382 * TripAdvisor Inc. 51,550 3,257 Genuine Parts Co. 29,500 2,963 News Corp. Class A 208,100 2,909 Tiffany & Co. 39,740 2,886 Hasbro Inc. 23,627 1,874 Twenty-First Century Fox Inc. 70,100 1,734 Bed Bath & Beyond Inc. 37,460 1,615 * Chipotle Mexican Grill Inc. Class A 3,810 1,614 Carter’s Inc. 16,400 1,422 Aramark 35,700 1,358 Starbucks Corp. 23,709 1,284 Bloomin’ Brands Inc. 69,700 1,202 Cable One Inc. 2,055 1,200 DR Horton Inc. 36,300 1,096 Graham Holdings Co. Class B 2,254 1,085 15 Growth and Income Fund Market Value • Shares ($000) BorgWarner Inc. 24,950 878 H&R Block Inc. 37,250 862 * Discovery Communications Inc. 31,600 831 VF Corp. 14,500 813 DeVry Education Group Inc. 31,300 722 Rent-A-Center Inc. 55,510 702 * Vista Outdoor Inc. 16,400 654 * Express Inc. 54,500 643 Gannett Co. Inc. 54,195 631 * LKQ Corp. 17,400 617 * Fossil Group Inc. 21,475 596 Visteon Corp. 7,800 559 * Liberty Ventures Class A 13,500 538 Restaurant Brands International Inc. 11,100 495 Hanesbrands Inc. 16,300 412 * Michaels Cos. Inc. 16,000 387 Dollar General Corp. 4,500 315 Advance Auto Parts Inc. 2,104 314 * Sally Beauty Holdings Inc. 12,100 311 * DISH Network Corp. Class A 5,600 307 * ServiceMaster Global Holdings Inc. 8,800 296 La-Z-Boy Inc. 11,900 292 * Denny’s Corp. 23,000 246 * Isle of Capri Casinos Inc. 10,900 243 * Etsy Inc. 16,600 237 * Liberty SiriusXM Group Class C 6,400 214 Wendy’s Co. 19,200 207 CST Brands Inc. 3,511 169 * Lumber Liquidators Holdings Inc. 8,500 167 * AutoNation Inc. 3,400 166 Service Corp. International 5,600 149 * Priceline Group Inc. 100 147 * Liberty Media Group LLC 4,600 129 * Liberty TripAdvisor Holdings Inc. Class A 5,600 122 * Apollo Education Group Inc. 15,000 119 Aaron’s Inc. 4,500 114 Chico’s FAS Inc. 9,255 110 * La Quinta Holdings Inc. 9,300 104 * TopBuild Corp. 3,000 100 * Liberty SiriusXM Group Class A 2,882 98 Ethan Allen Interiors Inc. 3,100 97 * Houghton Mifflin Harcourt Co. 6,600 88 Garmin Ltd. 1,480 71 Libbey Inc. 3,900 70 * Hyatt Hotels Corp. Class A 1,400 69 * Live Nation Entertainment Inc. 2,500 69 * MSG Networks Inc. 3,600 67 Sonic Automotive Inc. Class A 2,400 45 DSW Inc. Class A 2,200 45 * Liberty Global PLC LiLAC 1,600 45 Big 5 Sporting Goods Corp. 2,700 37 * Bravo Brio Restaurant Group Inc. 6,912 33 Interval Leisure Group Inc. 1,800 31 * Bojangles’ Inc. 1,900 30 * Beazer Homes USA Inc. 2,400 28 * New York & Co. Inc. 12,200 28 * Liberty Global PLC LiLAC Class A 900 25 * Chegg Inc. 3,500 25 * Burlington Stores Inc. 300 24 * MGM Resorts International 900 23 Cato Corp. Class A 700 23 Ruth’s Hospitality Group Inc. 1,600 23 * Liberty Broadband Corp. 300 21 * TRI Pointe Group Inc. 1,600 21 * Wayfair Inc. 500 20 ^,* Sears Holdings Corp. 1,590 18 Bassett Furniture Industries Inc. 689 16 HSN Inc. 400 16 * Liberty Braves Group 880 15 * Biglari Holdings Inc. 34 15 Churchill Downs Inc. 100 15 GNC Holdings Inc. Class A 700 14 * Murphy USA Inc. 200 14 SeaWorld Entertainment Inc. 1,024 14 * tronc Inc. 700 12 Lennar Corp. Class A 276 12 * Scientific Games Corp. Class A 1,000 11 * Groupon Inc. Class A 2,100 11 * Select Comfort Corp. 500 11 * Townsquare Media Inc. Class A 1,084 10 * Caesars Entertainment Corp. 1,300 10 * Liberty Media Group LLC Class A 300 9 * Liberty Interactive Corp. QVC Group Class A 400 8 Office Depot Inc. 2,200 8 * Monarch Casino & Resort Inc. 300 8 * Regis Corp. 600 7 Marriott Vacations Worldwide Corp. 100 7 * Tuesday Morning Corp. 1,190 7 * Starz 200 6 16 Growth and Income Fund Market Value • Shares ($000) * Carrols Restaurant Group Inc. 454 6 * Asbury Automotive Group Inc. 100 6 * Habit Restaurants Inc. Class A 380 5 * Sirius XM Holdings Inc. 1,000 4 * Perry Ellis International Inc. 200 4 * DavidsTea Inc. 200 2 * Ascent Capital Group Inc. Class A 100 2 * Under Armour Inc. 63 2 * Cherokee Inc. 200 2 726,139 Consumer Staples (10.2%) ^ Procter & Gamble Co. 800,163 71,815 Wal-Mart Stores Inc. 966,146 69,679 Altria Group Inc. 987,892 62,464 Coca-Cola Co. 1,362,717 57,670 PepsiCo Inc. 498,711 54,245 Philip Morris International Inc. 411,795 40,035 Kimberly-Clark Corp. 275,931 34,806 Colgate-Palmolive Co. 429,230 31,823 General Mills Inc. 448,889 28,675 ConAgra Foods Inc. 523,364 24,656 CVS Health Corp. 275,659 24,531 Kraft Heinz Co. 206,700 18,502 Kroger Co. 620,159 18,406 Sysco Corp. 341,939 16,758 Costco Wholesale Corp. 106,996 16,318 Dr Pepper Snapple Group Inc. 174,829 15,964 Campbell Soup Co. 291,744 15,958 Tyson Foods Inc. Class A 194,783 14,544 JM Smucker Co. 84,201 11,413 Clorox Co. 88,637 11,096 Kellogg Co. 130,869 10,138 Archer-Daniels-Midland Co. 124,300 5,242 Hershey Co. 53,455 5,110 Constellation Brands Inc. Class A 27,800 4,628 Walgreens Boots Alliance Inc. 38,400 3,096 Mondelez International Inc. Class A 65,760 2,887 Mead Johnson Nutrition Co. 25,630 2,025 Whole Foods Market Inc. 67,000 1,900 * Monster Beverage Corp. 7,700 1,130 Pilgrim’s Pride Corp. 42,383 895 Bunge Ltd. 15,100 894 * Sprouts Farmers Market Inc. 15,600 322 Estee Lauder Cos. Inc. Class A 3,500 310 * Edgewell Personal Care Co. 2,500 199 * US Foods Holding Corp. 5,000 118 * Adecoagro SA 6,100 70 John B Sanfilippo & Son Inc. 1,045 54 Energizer Holdings Inc. 1,000 50 Lancaster Colony Corp. 300 40 ^ Coty Inc. Class A 1,200 28 * Chefs’ Warehouse Inc. 1,598 18 * Central Garden & Pet Co. Class A 700 17 * Smart & Final Stores Inc. 1,198 15 Coca-Cola European Partners plc 361 14 * USANA Health Sciences Inc. 100 14 Hormel Foods Corp. 341 13 * Performance Food Group Co. 500 12 Church & Dwight Co. Inc. 200 10 Reynolds American Inc. 174 8 * Hain Celestial Group Inc. 200 7 * Natural Grocers by Vitamin Cottage Inc. 200 2 678,624 Energy (7.6%) Exxon Mobil Corp. 1,262,102 110,156 Occidental Petroleum Corp. 462,680 33,739 Chevron Corp. 285,370 29,370 Schlumberger Ltd. 298,517 23,475 Apache Corp. 334,451 21,361 Devon Energy Corp. 483,067 21,308 ConocoPhillips 484,941 21,080 Anadarko Petroleum Corp. 331,149 20,982 * FMC Technologies Inc. 695,598 20,638 Phillips 66 215,268 17,340 * Newfield Exploration Co. 358,992 15,602 * Southwestern Energy Co. 1,003,430 13,888 ^,* Transocean Ltd. 1,111,153 11,845 Ensco plc Class A 1,271,514 10,808 Marathon Oil Corp. 681,180 10,769 Williams Cos. Inc. 344,990 10,602 Cimarex Energy Co. 76,493 10,278 EOG Resources Inc. 104,261 10,083 Diamond Offshore Drilling Inc. 562,766 9,910 Kinder Morgan Inc. 409,580 9,474 Tesoro Corp. 112,975 8,988 Cabot Oil & Gas Corp. 336,294 8,676 Noble Energy Inc. 229,310 8,196 Hess Corp. 122,860 6,588 Murphy Oil Corp. 201,519 6,126 Valero Energy Corp. 102,900 5,454 National Oilwell Varco Inc. 132,372 4,863 Pioneer Natural Resources Co. 21,840 4,055 ONEOK Inc. 72,116 3,706 EQT Corp. 44,200 3,210 Spectra Energy Corp. 67,940 2,904 17 Growth and Income Fund Market Value • Shares ($000) Marathon Petroleum Corp. 61,846 2,510 Baker Hughes Inc. 45,471 2,295 Energen Corp. 38,000 2,193 Range Resources Corp. 28,300 1,097 * Gulfport Energy Corp. 30,600 864 * Kosmos Energy Ltd. 36,500 234 Oceaneering International Inc. 4,700 129 * Chesapeake Energy Corp. 16,600 104 Aegean Marine Petroleum Network Inc. 7,500 75 Archrock Inc. 5,081 67 Golar LNG Partners LP 3,353 66 Nabors Industries Ltd. 5,200 63 Noble Corp. plc 7,229 46 Frank’s International NV 1,900 25 Cameco Corp. 2,700 23 * Matrix Service Co. 1,100 21 * Cobalt International Energy Inc. 14,933 19 * Eclipse Resources Corp. 5,400 18 QEP Resources Inc. 800 16 * Fairmount Santrol Holdings Inc. 1,400 12 EnLink Midstream LLC 700 12 * TransAtlantic Petroleum Ltd. 8,887 11 CARBO Ceramics Inc. 956 10 Golar LNG Ltd. 300 6 * Newpark Resources Inc. 600 4 * Denbury Resources Inc. 1,300 4 * Contango Oil & Gas Co. 100 1 505,399 Financials (12.0%) Citigroup Inc. 1,488,517 70,303 Wells Fargo & Co. 1,524,904 67,523 JPMorgan Chase & Co. 925,103 61,603 * Berkshire Hathaway Inc. Class B 268,988 38,861 Bank of America Corp. 2,239,699 35,051 American Express Co. 457,361 29,289 Bank of New York Mellon Corp. 722,165 28,800 Travelers Cos. Inc. 228,257 26,147 Prudential Financial Inc. 276,583 22,583 Aflac Inc. 272,156 19,560 Chubb Ltd. 148,220 18,624 S&P Global Inc. 134,116 16,974 Navient Corp. 1,137,687 16,462 Ameriprise Financial Inc. 159,672 15,930 SunTrust Banks Inc. 359,990 15,768 Fifth Third Bancorp 735,796 15,054 Capital One Financial Corp. 209,300 15,034 Goldman Sachs Group Inc. 89,063 14,363 Discover Financial Services 249,427 14,105 Aon plc 125,219 14,086 People’s United Financial Inc. 773,302 12,234 Unum Group 323,971 11,439 Cincinnati Financial Corp. 150,140 11,324 MetLife Inc. 237,644 10,559 CME Group Inc. 99,400 10,389 US Bancorp 230,220 9,874 Willis Towers Watson plc 71,812 9,534 Intercontinental Exchange Inc. 34,740 9,358 Moody’s Corp. 85,300 9,236 PNC Financial Services Group Inc. 102,500 9,234 BlackRock Inc. 24,980 9,054 Progressive Corp. 278,775 8,781 Arthur J Gallagher & Co. 171,070 8,702 Allstate Corp. 105,100 7,271 Hartford Financial Services Group Inc. 158,645 6,793 Synchrony Financial 238,600 6,681 Leucadia National Corp. 344,896 6,567 Huntington Bancshares Inc. 635,537 6,266 Marsh & McLennan Cos. Inc. 77,680 5,224 Loews Corp. 116,730 4,803 First Horizon National Corp. 312,770 4,763 Lincoln National Corp. 95,759 4,499 Principal Financial Group Inc. 84,869 4,372 Morgan Stanley 125,080 4,010 American International Group Inc. 66,700 3,958 Assurant Inc. 42,614 3,931 Legg Mason Inc. 114,868 3,846 Regions Financial Corp. 388,747 3,837 Voya Financial Inc. 111,156 3,204 Zions Bancorporation 100,380 3,114 Torchmark Corp. 35,720 2,282 KeyCorp 183,841 2,237 Franklin Resources Inc. 52,572 1,870 East West Bancorp Inc. 44,400 1,630 Northern Trust Corp. 15,792 1,074 FNF Group 28,700 1,059 Synovus Financial Corp. 31,764 1,033 Endurance Specialty Holdings Ltd. 15,592 1,021 Aspen Insurance Holdings Ltd. 19,800 922 State Street Corp. 11,900 829 * E*TRADE Financial Corp. 28,300 824 TCF Financial Corp. 52,000 755 Ares Capital Corp. 46,600 722 Popular Inc. 18,600 711 18 Growth and Income Fund Market Value • Shares ($000) * Signature Bank 5,568 660 Charles Schwab Corp. 16,900 534 American Equity Investment Life Holding Co. 28,500 505 Financial Engines Inc. 16,900 502 Old Republic International Corp. 23,980 423 Great Western Bancorp Inc. 12,102 403 Hancock Holding Co. 12,301 399 MarketAxess Holdings Inc. 2,300 381 * Flagstar Bancorp Inc. 13,700 380 WR Berkley Corp. 6,200 358 * Arch Capital Group Ltd. 4,500 357 RLI Corp. 4,800 328 ^ Prospect Capital Corp. 39,700 322 Assured Guaranty Ltd. 11,499 319 United Bankshares Inc. 8,400 316 ProAssurance Corp. 5,055 265 * MGIC Investment Corp. 32,300 258 Argo Group International Holdings Ltd. 4,500 254 Invesco Ltd. 7,860 246 Apollo Investment Corp. 41,089 238 Axis Capital Holdings Ltd. 4,100 223 XL Group Ltd. 6,500 219 Wintrust Financial Corp. 3,900 217 Beneficial Bancorp Inc. 14,700 216 First American Financial Corp. 4,500 177 Greenhill & Co. Inc. 6,500 153 Umpqua Holdings Corp. 8,800 132 BancorpSouth Inc. 5,300 123 Kearny Financial Corp. 8,500 116 Hanover Insurance Group Inc. 1,400 106 AmTrust Financial Services Inc. 3,274 88 Federated Investors Inc. Class B 2,900 86 Nelnet Inc. Class A 2,100 85 Chimera Investment Corp. 5,300 85 Prosperity Bancshares Inc. 1,539 84 * Santander Consumer USA Holdings Inc. 6,900 84 Allied World Assurance Co. Holdings AG 1,981 80 Trustmark Corp. 2,800 77 Radian Group Inc. 5,300 72 Banner Corp. 1,600 70 Meridian Bancorp Inc. 4,200 65 WisdomTree Investments Inc. 5,975 61 * Essent Group Ltd. 2,300 61 Cathay General Bancorp 1,961 60 UMB Financial Corp. 1,004 60 FNB Corp. 4,300 53 Erie Indemnity Co. Class A 500 51 CNO Financial Group Inc. 3,300 50 Brookline Bancorp Inc. 3,700 45 * Western Alliance Bancorp 1,200 45 * FNFV Group 3,600 45 * Third Point Reinsurance Ltd. 3,400 41 First Financial Bancorp 1,427 31 Employers Holdings Inc. 988 29 Glacier Bancorp Inc. 1,000 29 Boston Private Financial Holdings Inc. 2,200 28 Preferred Bank 788 28 Heritage Financial Corp. 1,488 27 BlackRock Capital Investment Corp. 3,216 27 CBOE Holdings Inc. 400 26 United Community Banks Inc. 1,200 25 Two Harbors Investment Corp. 2,900 25 Fulton Financial Corp. 1,700 25 * NewStar Financial Inc. 2,500 24 Blackstone Mortgage Trust Inc. Class A 796 23 M&T Bank Corp. 200 23 AG Mortgage Investment Trust Inc. 1,405 22 Arbor Realty Trust Inc. 2,861 21 * World Acceptance Corp. 400 20 OneBeacon Insurance Group Ltd. Class A 1,362 19 Central Pacific Financial Corp. 770 19 Capital Bank Financial Corp. 600 19 BankFinancial Corp. 1,502 19 Anworth Mortgage Asset Corp. 3,400 17 National Bank Holdings Corp. Class A 715 17 Ladder Capital Corp. 1,200 16 American Capital Agency Corp. 800 16 Credicorp Ltd. 100 15 * Stifel Financial Corp. 336 13 Fifth Street Finance Corp. 2,200 13 Old National Bancorp 900 13 * KCG Holdings Inc. Class A 800 12 THL Credit Inc. 1,207 12 Washington Federal Inc. 425 11 KCAP Financial Inc. 2,357 11 TD Ameritrade Holding Corp. 300 11 * First BanCorp 2,000 10 * Hope Bancorp Inc. 579 10 Associated Banc-Corp 500 10 Comerica Inc. 205 10 Chemical Financial Corp. 200 9 19 Growth and Income Fund Market Value • Shares ($000) United Financial Bancorp Inc. 600 8 Southwest Bancorp Inc. 400 8 Opus Bank 200 7 West Bancorporation Inc. 352 7 Newtek Business Services Corp. 400 6 Berkshire Hills Bancorp Inc. 200 6 Garrison Capital Inc. 500 5 Capital Southwest Corp. 301 4 MB Financial Inc. 100 4 MVC Capital Inc. 457 4 * PRA Group Inc. 100 3 Capitol Federal Financial Inc. 245 3 Columbia Banking System Inc. 100 3 Annaly Capital Management Inc. 300 3 Artisan Partners Asset Management Inc. Class A 100 3 MFA Financial Inc. 290 2 797,335 Health Care (14.0%) Johnson & Johnson 1,086,803 128,384 Pfizer Inc. 1,949,835 66,041 Merck & Co. Inc. 948,028 59,167 Bristol-Myers Squibb Co. 976,969 52,678 Eli Lilly & Co. 640,733 51,425 Amgen Inc. 217,002 36,198 Gilead Sciences Inc. 345,520 27,338 AbbVie Inc. 427,045 26,934 UnitedHealth Group Inc. 176,470 24,706 * Express Scripts Holding Co. 337,407 23,797 Agilent Technologies Inc. 499,543 23,523 Anthem Inc. 175,574 22,001 McKesson Corp. 131,814 21,980 Baxter International Inc. 460,334 21,912 Cardinal Health Inc. 270,270 21,000 AmerisourceBergen Corp. Class A 259,683 20,977 Abbott Laboratories 469,286 19,846 * Hologic Inc. 508,655 19,751 * HCA Holdings Inc. 241,925 18,297 CR Bard Inc. 75,890 17,021 * Biogen Inc. 53,465 16,736 * DaVita Inc. 232,160 15,339 Zoetis Inc. 289,750 15,070 Medtronic plc 157,984 13,650 Zimmer Biomet Holdings Inc. 88,000 11,442 Cigna Corp. 87,130 11,355 Thermo Fisher Scientific Inc. 68,675 10,923 Aetna Inc. 89,588 10,343 * Vertex Pharmaceuticals Inc. 111,556 9,729 * Mettler-Toledo International Inc. 19,500 8,187 Perrigo Co. plc 87,736 8,101 * Intuitive Surgical Inc. 10,920 7,915 Stryker Corp. 63,990 7,449 PerkinElmer Inc. 114,737 6,438 Quest Diagnostics Inc. 73,780 6,244 * Mallinckrodt plc 84,930 5,926 * Allergan plc 25,070 5,774 Patterson Cos. Inc. 124,120 5,702 * Boston Scientific Corp. 232,000 5,522 Humana Inc. 29,300 5,183 Dentsply Sirona Inc. 83,775 4,979 Becton Dickinson and Co. 25,922 4,659 * Endo International plc 174,589 3,518 * Alexion Pharmaceuticals Inc. 25,033 3,068 Danaher Corp. 28,502 2,234 * Laboratory Corp. of America Holdings 12,800 1,760 * Molina Healthcare Inc. 30,000 1,750 * Celgene Corp. 13,800 1,443 * Neurocrine Biosciences Inc. 24,800 1,256 Universal Health Services Inc. Class B 9,615 1,185 * WellCare Health Plans Inc. 9,700 1,136 * Quintiles Transnational Holdings Inc. 13,300 1,078 * Mylan NV 27,300 1,041 Hill-Rom Holdings Inc. 13,200 818 * United Therapeutics Corp. 5,700 673 * VCA Inc. 9,200 644 * Charles River Laboratories International Inc. 7,500 625 * Myriad Genetics Inc. 24,900 512 * IMS Health Holdings Inc. 12,800 401 * Alkermes plc 8,365 393 * OraSure Technologies Inc. 46,700 372 * LivaNova plc 5,100 307 * Varian Medical Systems Inc. 3,066 305 * Acorda Therapeutics Inc. 14,500 303 Bruker Corp. 12,600 285 Invacare Corp. 17,600 197 * IDEXX Laboratories Inc. 1,600 180 * PTC Therapeutics Inc. 12,700 178 * Five Prime Therapeutics Inc. 3,317 174 * Momenta Pharmaceuticals Inc. 14,000 164 * Lexicon Pharmaceuticals Inc. 8,900 161 * Magellan Health Inc. 2,900 156 * Seres Therapeutics Inc. 11,300 139 * Insulet Corp. 3,000 123 * Rockwell Medical Inc. 15,536 104 * Portola Pharmaceuticals Inc. 4,500 102 20 Growth and Income Fund Market Value • Shares ($000) * Novavax Inc. 45,600 95 * Rigel Pharmaceuticals Inc. 25,100 92 * Medicines Co. 2,100 79 * Aratana Therapeutics Inc. 8,400 79 * Triple-S Management Corp. Class B 3,400 75 * Innoviva Inc. 6,500 71 * Vanda Pharmaceuticals Inc. 4,100 68 * Luminex Corp. 3,000 68 * Chimerix Inc. 12,000 66 ^,* MannKind Corp. 101,757 63 * Pain Therapeutics Inc. 60,444 60 * VWR Corp. 2,100 60 * Coherus Biosciences Inc. 2,114 57 * AMAG Pharmaceuticals Inc. 2,300 56 * Intrexon Corp. 2,000 56 * AtriCure Inc. 3,405 54 * OvaScience Inc. 7,000 50 * Pacific Biosciences of California Inc. 5,400 48 * Puma Biotechnology Inc. 700 47 * Align Technology Inc. 500 47 * Envision Healthcare Holdings Inc. 2,100 47 * Impax Laboratories Inc. 1,800 43 * Exelixis Inc. 3,300 42 * Regeneron Pharmaceuticals Inc. 100 40 * Omeros Corp. 3,300 37 ^,* Organovo Holdings Inc. 9,200 35 * BioTelemetry Inc. 1,800 33 * FibroGen Inc. 1,500 31 * BioCryst Pharmaceuticals Inc. 6,200 27 * Karyopharm Therapeutics Inc. 2,719 26 ResMed Inc. 400 26 * Enzo Biochem Inc. 4,600 23 * NxStage Medical Inc. 900 22 * Esperion Therapeutics Inc. 1,600 22 * Orthofix International NV 500 21 * Tokai Pharmaceuticals Inc. 12,800 20 * Inotek Pharmaceuticals Corp. 2,000 19 * Alere Inc. 425 18 * Halyard Health Inc. 500 17 * Regulus Therapeutics Inc. 4,700 16 * ArQule Inc. 8,649 15 * Spectrum Pharmaceuticals Inc. 3,300 15 * Xencor Inc. 600 15 * Syneron Medical Ltd. 1,900 14 * Allscripts Healthcare Solutions Inc. 1,000 13 ^,* Insys Therapeutics Inc. 1,100 13 * Quorum Health Corp. 1,959 12 * Merit Medical Systems Inc. 500 12 LeMaitre Vascular Inc. 594 12 * SciClone Pharmaceuticals Inc. 1,100 11 * NewLink Genetics Corp. 700 11 * Brookdale Senior Living Inc. 600 10 * NanoString Technologies Inc. 500 10 * Raptor Pharmaceutical Corp. 1,100 10 St. Jude Medical Inc. 118 9 * Infinity Pharmaceuticals Inc. 6,000 9 * Genomic Health Inc. 300 9 * ARIAD Pharmaceuticals Inc. 476 7 * Mirati Therapeutics Inc. 855 6 * Cytokinetics Inc. 600 5 * AngioDynamics Inc. 303 5 * Surgical Care Affiliates Inc. 100 5 * GTx Inc. 4,487 4 * Advaxis Inc. 300 3 * HealthStream Inc. 100 3 * Cardiovascular Systems Inc. 41 1 928,522 Industrials (9.5%) General Electric Co. 3,101,188 91,857 General Dynamics Corp. 212,550 32,979 Ingersoll-Rand plc 434,580 29,525 United Parcel Service Inc. Class B 244,997 26,793 Raytheon Co. 168,720 22,968 Stanley Black & Decker Inc. 184,588 22,701 United Technologies Corp. 199,470 20,266 Masco Corp. 575,992 19,762 L-3 Communications Holdings Inc. 127,697 19,248 Delta Air Lines Inc. 397,057 15,628 Alaska Air Group Inc. 234,642 15,454 Waste Management Inc. 227,837 14,527 Southwest Airlines Co. 341,348 13,275 * Quanta Services Inc. 458,550 12,835 3M Co. 70,358 12,399 * United Rentals Inc. 156,700 12,299 Republic Services Inc. Class A 236,597 11,936 Northrop Grumman Corp. 54,843 11,734 Pitney Bowes Inc. 645,570 11,724 Cintas Corp. 101,043 11,377 * United Continental Holdings Inc. 208,423 10,936 Equifax Inc. 80,440 10,826 Allison Transmission Holdings Inc. 377,300 10,821 Dun & Bradstreet Corp. 77,130 10,537 Caterpillar Inc. 111,604 9,907 Union Pacific Corp. 101,000 9,851 Rockwell Automation Inc. 79,801 9,763 PACCAR Inc. 163,942 9,637 Eaton Corp. plc 125,293 8,233 Honeywell International Inc. 68,031 7,932 Deere & Co. 88,590 7,561 21 Growth and Income Fund Market Value • Shares ($000) * Johnson Controls International plc 157,300 7,319 Emerson Electric Co. 131,400 7,163 Illinois Tool Works Inc. 54,762 6,563 Boeing Co. 48,575 6,399 KAR Auction Services Inc. 133,100 5,745 * Spirit AeroSystems Holdings Inc. Class A 118,700 5,287 American Airlines Group Inc. 122,800 4,496 Allegion plc 64,327 4,433 Expeditors International of Washington Inc. 77,307 3,983 Parker-Hannifin Corp. 29,732 3,732 Nielsen Holdings plc 66,175 3,545 Fortive Corp. 68,851 3,505 Kansas City Southern 33,000 3,080 * Jacobs Engineering Group Inc. 52,959 2,739 * AerCap Holdings NV 67,400 2,594 BWX Technologies Inc. 63,300 2,429 Huntington Ingalls Industries Inc. 11,700 1,795 Fluor Corp. 26,036 1,336 FedEx Corp. 7,500 1,310 * WABCO Holdings Inc. 9,597 1,090 MSC Industrial Direct Co. Inc. Class A 14,000 1,028 Carlisle Cos. Inc. 7,400 759 Cummins Inc. 5,801 743 Snap-on Inc. 4,330 658 Insperity Inc. 8,900 646 * Armstrong World Industries Inc. 15,500 640 * RPX Corp. 54,800 586 * HD Supply Holdings Inc. 16,100 515 * Babcock & Wilcox Enterprises Inc. 31,100 513 * Continental Building Products Inc. 23,200 487 * Moog Inc. Class A 7,800 464 ManpowerGroup Inc. 4,918 355 Brady Corp. Class A 10,134 351 Landstar System Inc. 5,000 340 Chicago Bridge & Iron Co. NV 11,700 328 Orbital ATK Inc. 4,300 328 * IHS Markit Ltd. 7,500 282 Fastenal Co. 6,600 276 Hubbell Inc. Class B 2,200 237 * SPX Corp. 11,100 224 Quad/Graphics Inc. 8,200 219 JB Hunt Transport Services Inc. 2,600 211 * Kratos Defense & Security Solutions Inc. 28,348 195 * DigitalGlobe Inc. 6,900 190 Knoll Inc. 8,190 187 * JetBlue Airways Corp. 10,800 186 Watsco Inc. 1,300 183 * Swift Transportation Co. 8,500 182 * Rexnord Corp. 8,500 182 Covanta Holding Corp. 10,900 168 Regal Beloit Corp. 2,800 167 * NCI Building Systems Inc. 10,000 146 Greenbrier Cos. Inc. 3,800 134 Federal Signal Corp. 9,243 123 West Corp. 5,100 113 Albany International Corp. 2,600 110 * Mistras Group Inc. 4,586 108 Woodward Inc. 1,500 94 B/E Aerospace Inc. 1,700 88 KBR Inc. 5,700 86 Owens Corning 1,600 85 Textron Inc. 1,700 68 Kennametal Inc. 2,100 61 * Hub Group Inc. Class A 1,400 57 RR Donnelley & Sons Co. 3,594 56 * DXP Enterprises Inc. 1,957 55 * MYR Group Inc. 1,600 48 * Armstrong Flooring Inc. 2,400 45 * ARC Document Solutions Inc. 11,400 43 * MFC Bancorp Ltd. 19,117 39 * Masonite International Corp. 600 37 Barnes Group Inc. 897 36 CH Robinson Worldwide Inc. 488 34 Lockheed Martin Corp. 136 33 Exponent Inc. 600 31 * Navigant Consulting Inc. 1,400 28 LB Foster Co. Class A 2,100 25 Joy Global Inc. 800 22 Heartland Express Inc. 1,086 21 Triumph Group Inc. 700 20 Trinity Industries Inc. 800 19 WW Grainger Inc. 83 19 * Huron Consulting Group Inc. 300 18 Global Brass & Copper Holdings Inc. 600 17 * TriNet Group Inc. 800 17 Ennis Inc. 1,000 17 Aircastle Ltd. 700 14 * Herc Holdings Inc. 400 13 * WageWorks Inc. 211 13 Hillenbrand Inc. 400 13 Steelcase Inc. Class A 900 13 * Air Transport Services Group Inc. 800 11 CSX Corp. 300 9 * Hertz Global Holdings Inc. 200 8 * Civeo Corp. 6,379 7 Lincoln Electric Holdings Inc. 100 6 22 Growth and Income Fund Market Value • Shares ($000) Flowserve Corp. 126 6 Apogee Enterprises Inc. 127 6 AMETEK Inc. 100 5 * Saia Inc. 143 4 EnPro Industries Inc. 73 4 Matson Inc. 100 4 * Accuride Corp. 1,500 4 * TransUnion 100 3 Interface Inc. Class A 200 3 * YRC Worldwide Inc. 100 1 627,764 Information Technology (20.8%) Apple Inc. 1,505,249 170,168 Microsoft Corp. 2,131,680 122,785 * Facebook Inc. Class A 509,357 65,335 International Business Machines Corp. 396,241 62,943 Visa Inc. Class A 741,891 61,354 * Alphabet Inc. Class A 73,465 59,070 Symantec Corp. 1,848,946 46,409 QUALCOMM Inc. 637,823 43,691 Cisco Systems Inc. 1,199,741 38,056 * Alphabet Inc. Class C 43,467 33,786 Intuit Inc. 283,779 31,219 Texas Instruments Inc. 440,175 30,891 Applied Materials Inc. 1,003,502 30,256 Intel Corp. 737,707 27,848 Mastercard Inc. 270,360 27,515 Fidelity National Information Services Inc. 335,190 25,820 HP Inc. 1,633,417 25,367 * Teradata Corp. 803,570 24,911 Western Union Co. 1,166,272 24,282 Accenture plc Class A 191,063 23,342 Seagate Technology plc 595,654 22,962 * Citrix Systems Inc. 259,671 22,129 CSRA Inc. 740,341 19,915 * Fiserv Inc. 176,172 17,524 * eBay Inc. 516,432 16,991 NVIDIA Corp. 243,538 16,687 Xerox Corp. 1,644,745 16,661 * F5 Networks Inc. 130,322 16,243 Lam Research Corp. 157,807 14,946 * VeriSign Inc. 183,560 14,362 NetApp Inc. 398,790 14,285 Hewlett Packard Enterprise Co. 615,414 14,001 Motorola Solutions Inc. 177,601 13,547 Western Digital Corp. 208,142 12,170 Broadcom Ltd. 68,500 11,818 Computer Sciences Corp. 216,480 11,302 * Autodesk Inc. 137,710 9,961 Paychex Inc. 170,867 9,888 Analog Devices Inc. 143,151 9,226 TE Connectivity Ltd. 129,207 8,318 Juniper Networks Inc. 335,448 8,071 * Adobe Systems Inc. 74,230 8,057 * Red Hat Inc. 99,240 8,022 Xilinx Inc. 136,530 7,419 * Electronic Arts Inc. 78,940 6,741 Corning Inc. 284,175 6,721 * Cognizant Technology Solutions Corp. Class A 132,700 6,331 Harris Corp. 68,380 6,264 Oracle Corp. 152,685 5,997 CA Inc. 169,580 5,610 Total System Services Inc. 87,135 4,108 * PayPal Holdings Inc. 85,070 3,485 * Micron Technology Inc. 195,900 3,483 ^,* VMware Inc. Class A 41,100 3,015 * salesforce.com Inc. 37,191 2,653 Microchip Technology Inc. 39,729 2,469 * Alliance Data Systems Corp. 9,380 2,012 * Qorvo Inc. 36,042 2,009 * CoreLogic Inc. 43,800 1,718 * Twitter Inc. 65,700 1,514 Automatic Data Processing Inc. 13,700 1,208 FLIR Systems Inc. 32,600 1,024 IAC/InterActiveCorp 15,697 981 * MicroStrategy Inc. Class A 4,901 821 * Flex Ltd. 56,991 776 * Yahoo! Inc. 17,400 750 Amdocs Ltd. 12,680 734 * InterXion Holding NV 15,700 569 Skyworks Solutions Inc. 7,190 547 Linear Technology Corp. 8,485 503 * Synaptics Inc. 7,600 445 * FireEye Inc. 29,700 437 Brocade Communications Systems Inc. 46,600 430 InterDigital Inc. 5,300 420 Tessera Technologies Inc. 10,600 407 EarthLink Holdings Corp. 58,800 364 * Genpact Ltd. 14,600 350 Marvell Technology Group Ltd. 25,200 334 * Sohu.com Inc. 6,900 305 * Cree Inc. 11,200 288 * Photronics Inc. 26,839 277 Maxim Integrated Products Inc. 6,500 260 * Nuance Communications Inc. 17,051 247 * RetailMeNot Inc. 24,647 244 * WebMD Health Corp. 4,700 234 NIC Inc. 9,700 228 * Take-Two Interactive Software Inc. 4,600 207 * First Solar Inc. 4,540 179 * CommScope Holding Co. Inc. 5,900 178 23 Growth and Income Fund Market Value • Shares ($000) * Bankrate Inc. 20,300 172 * II-VI Inc. 6,934 169 * CommVault Systems Inc. 3,100 165 * NeuStar Inc. Class A 5,500 146 * Blackhawk Network Holdings Inc. 4,564 138 * Keysight Technologies Inc. 4,100 130 * Shutterstock Inc. 2,000 127 * ON Semiconductor Corp. 10,200 126 * Synopsys Inc. 2,100 125 * Kulicke & Soffa Industries Inc. 9,581 124 * Akamai Technologies Inc. 2,100 111 * EchoStar Corp. Class A 2,507 110 * Acxiom Corp. 4,100 109 Vishay Intertechnology Inc. 7,600 107 * Rudolph Technologies Inc. 5,900 105 * Net 1 UEPS Technologies Inc. 12,100 104 * DHI Group Inc. 11,500 91 * Alpha & Omega Semiconductor Ltd. 3,900 85 * ShoreTel Inc. 10,155 81 * Trimble Navigation Ltd. 2,800 80 * Endurance International Group Holdings Inc. 8,033 70 * Calix Inc. 9,563 70 * Yelp Inc. Class A 1,600 67 * Zynga Inc. Class A 22,600 66 Teradyne Inc. 3,000 65 * CyberArk Software Ltd. 1,300 64 * InvenSense Inc. 8,400 62 * Cimpress NV 600 61 * Advanced Energy Industries Inc. 1,100 52 * Silicon Laboratories Inc. 800 47 EVERTEC Inc. 2,800 47 * Sanmina Corp. 1,600 46 * Infoblox Inc. 1,700 45 * Semtech Corp. 1,600 44 * Intralinks Holdings Inc. 4,300 43 * CommerceHub Inc. 2,700 43 * Amkor Technology Inc. 4,300 42 * Rackspace Hosting Inc. 1,300 41 NVE Corp. 682 40 * Sonus Networks Inc. 5,100 40 * TiVo Corp. 1,900 37 * Blucora Inc. 3,300 37 ^ CPI Card Group Inc. 6,100 37 * XO Group Inc. 1,821 35 * TechTarget Inc. 4,200 34 * Lionbridge Technologies Inc. 5,700 28 * Ultratech Inc. 1,107 26 * Progress Software Corp. 900 24 * Web.com Group Inc. 1,400 24 * Angie’s List Inc. 2,300 23 * Zix Corp. 5,500 23 * CommerceHub Inc. Class A 1,350 21 * SunEdison Semiconductor Ltd. 1,694 19 * Orbotech Ltd. 600 18 * Cavium Inc. 301 18 Daktronics Inc. 1,600 15 * Aspen Technology Inc. 300 14 * A10 Networks Inc. 1,300 14 * Nimble Storage Inc. 1,500 13 Amphenol Corp. Class A 200 13 * Ixia 1,000 12 * VASCO Data Security International Inc. 700 12 * Carbonite Inc. 778 12 * Brightcove Inc. 900 12 * ACI Worldwide Inc. 600 12 CDK Global Inc. 200 11 Cognex Corp. 200 11 * Entegris Inc. 600 10 * Bazaarvoice Inc. 1,700 10 * NCR Corp. 300 10 Jabil Circuit Inc. 400 9 * comScore Inc. 279 9 * SPS Commerce Inc. 100 7 * ScanSource Inc. 200 7 * Kemet Corp. 2,000 7 * OSI Systems Inc. 100 7 * Anixter International Inc. 100 6 Plantronics Inc. 100 5 Comtech Telecommunications Corp. 402 5 * Wix.com Ltd. 110 5 * Care.com Inc. 400 4 * 2U Inc. 100 4 Convergys Corp. 100 3 Brooks Automation Inc. 200 3 * Ciber Inc. 1,744 2 * Dell Technologies Inc - VMware Inc 18 1 1,381,559 Materials (3.5%) Dow Chemical Co. 576,754 29,893 Air Products & Chemicals Inc. 152,557 22,935 LyondellBasell Industries NV Class A 271,236 21,878 Avery Dennison Corp. 267,415 20,802 Monsanto Co. 199,292 20,368 Sealed Air Corp. 393,054 18,010 Praxair Inc. 97,910 11,830 International Paper Co. 225,646 10,827 Nucor Corp. 188,969 9,345 Mosaic Co. 323,760 7,919 24 Growth and Income Fund Market Value • Shares ($000) PPG Industries Inc. 76,045 7,860 EI du Pont de Nemours & Co. 97,200 6,510 CF Industries Holdings Inc. 264,760 6,447 Eastman Chemical Co. 77,671 5,257 Vulcan Materials Co. 40,300 4,583 Freeport-McMoRan Inc. 417,390 4,533 Sherwin-Williams Co. 14,310 3,959 Martin Marietta Materials Inc. 11,095 1,987 Ecolab Inc. 15,166 1,846 Graphic Packaging Holding Co. 124,300 1,739 Newmont Mining Corp. 41,500 1,631 FMC Corp. 31,166 1,507 WR Grace & Co. 18,400 1,358 International Flavors & Fragrances Inc. 8,848 1,265 Celanese Corp. Class A 18,700 1,245 Barrick Gold Corp. 64,900 1,150 * Crown Holdings Inc. 12,600 719 Ferroglobe plc 49,224 445 SunCoke Energy Inc. 29,701 238 * Louisiana-Pacific Corp. 12,100 228 Reliance Steel & Aluminum Co. 2,900 209 Southern Copper Corp. 7,000 184 * Berry Plastics Group Inc. 4,100 180 * Owens-Illinois Inc. 6,943 128 Trinseo SA 2,100 119 * Constellium NV Class A 15,400 111 * Axalta Coating Systems Ltd. 3,751 106 Steel Dynamics Inc. 4,100 102 Agnico Eagle Mines Ltd. 1,596 86 HB Fuller Co. 1,800 84 * Boise Cascade Co. 3,200 81 Mercer International Inc. 7,600 64 Valspar Corp. 500 53 Schweitzer-Mauduit International Inc. 1,200 46 Orion Engineered Carbons SA 2,088 39 Olympic Steel Inc. 1,700 38 * Ryerson Holding Corp. 3,200 36 Olin Corp. 1,500 31 * TimkenSteel Corp. 2,600 27 * Intrepid Potash Inc. 22,100 25 * Coeur Mining Inc. 1,900 22 Silgan Holdings Inc. 400 20 KMG Chemicals Inc. 600 17 * Headwaters Inc. 848 14 PH Glatfelter Co. 640 14 * GCP Applied Technologies Inc. 400 11 Materion Corp. 299 9 * Turquoise Hill Resources Ltd. 2,184 7 * Flotek Industries Inc. 428 6 * Cliffs Natural Resources Inc. 891 5 * Ferro Corp. 95 1 230,189 Other (0.2%) SPDR S&P rust 51,072 11,047 * Safeway Inc. CVR (Casa Ley) Exp. 01/30/2018 75,810 10 * Safeway Inc. CVR (PDC) Exp. 01/30/2017 75,810 4 11,061 Real Estate (3.4%) Macerich Co. 390,586 31,587 Prologis Inc. 580,804 31,096 Crown Castle International Corp. 208,958 19,686 Public Storage 76,320 17,030 HCP Inc. 422,612 16,038 Host Hotels & Resorts Inc. 975,042 15,181 Kimco Realty Corp. 514,630 14,899 Equity Residential 184,799 11,888 Welltower Inc. 111,838 8,362 Simon Property Group Inc. 30,607 6,336 Realty Income Corp. 94,198 6,305 Weyerhaeuser Co. 177,745 5,677 UDR Inc. 141,460 5,091 Equity LifeStyle Properties Inc. 61,300 4,731 Realogy Holdings Corp. 165,500 4,280 General Growth Properties Inc. 135,330 3,735 Federal Realty Investment Trust 22,920 3,528 Digital Realty Trust Inc. 33,200 3,224 Ventas Inc. 37,547 2,652 SL Green Realty Corp. 23,700 2,562 Iron Mountain Inc. 67,590 2,537 Apartment Investment & Management Co. 54,620 2,508 Retail Properties of America Inc. 94,400 1,586 * Equity Commonwealth 48,900 1,478 Boston Properties Inc. 8,562 1,167 AvalonBay Communities Inc. 5,265 936 Vornado Realty Trust 8,844 895 Four Corners Property Trust Inc. 40,604 866 Paramount Group Inc. 31,426 515 Brixmor Property Group Inc. 16,200 450 Columbia Property Trust Inc. 12,200 273 Brandywine Realty Trust 14,100 220 Spirit Realty Capital Inc. 13,800 184 Care Capital Properties Inc. 5,500 157 25 Growth and Income Fund Market Value • Shares ($000) Forest City Realty Trust Inc. Class A 6,000 139 Post Properties Inc. 1,765 117 Outfront Media Inc. 4,700 111 American Assets Trust Inc. 2,203 96 Apple Hospitality REIT Inc. 3,100 57 Ryman Hospitality Properties Inc. 1,000 48 Sun Communities Inc. 600 47 American Campus Communities Inc. 800 41 InfraREIT Inc. 2,243 41 CareTrust REIT Inc. 1,900 28 Community Healthcare Trust Inc. 900 20 WP Carey Inc. 300 19 Empire State Realty Trust Inc. 819 17 HFF Inc. Class A 600 17 Taubman Centers Inc. 208 15 Monogram Residential Trust Inc. 1,400 15 Essex Property Trust Inc. 57 13 Washington REIT 300 9 Hospitality Properties Trust 300 9 Parkway Properties Inc. 500 8 National Health Investors Inc. 100 8 Tier REIT Inc. 500 8 Global Net Lease Inc. 400 3 Kennedy-Wilson Holdings Inc. 98 2 228,548 Telecommunication Services (2.4%) AT&T Inc. 1,880,099 76,351 Verizon Communications Inc. 1,167,978 60,711 CenturyLink Inc. 555,021 15,224 * Level 3 Communications Inc. 158,100 7,333 Frontier Communications Corp. 279,200 1,161 * Zayo Group Holdings Inc. 21,800 648 * SBA Communications Corp. Class A 5,500 617 * Globalstar Inc. 71,000 86 Telephone & Data Systems Inc. 1,347 37 * United States Cellular Corp. 519 19 Windstream Holdings Inc. 1,200 12 162,199 Utilities (3.2%) American Electric Power Co. Inc. 303,996 19,520 Entergy Corp. 248,922 19,100 FirstEnergy Corp. 531,374 17,578 NextEra Energy Inc. 138,920 16,993 NiSource Inc. 615,342 14,836 PPL Corp. 399,040 13,795 CenterPoint Energy Inc. 540,650 12,559 Sempra Energy 113,210 12,135 Southern Co. 217,910 11,179 Edison International 139,975 10,113 Ameren Corp. 199,749 9,824 Duke Energy Corp. 119,420 9,558 NRG Energy Inc. 845,735 9,481 PG&E Corp. 118,406 7,243 Pinnacle West Capital Corp. 75,076 5,705 Dominion Resources Inc. 74,984 5,569 DTE Energy Co. 38,990 3,652 Exelon Corp. 109,600 3,649 AES Corp. 202,831 2,606 Eversource Energy 42,355 2,295 SCANA Corp. 18,620 1,347 Public Service Enterprise Group Inc. 25,430 1,065 Alliant Energy Corp. 21,700 831 Avangrid Inc. 8,700 363 Atlantic Power Corp. 99,700 246 Atmos Energy Corp. 2,695 201 WGL Holdings Inc. 2,820 177 NRG Yield Inc. 6,700 114 * Dynegy Inc. 6,900 85 Hawaiian Electric Industries Inc. 2,800 84 ALLETE Inc. 1,301 77 Vectren Corp. 1,200 60 New Jersey Resources Corp. 1,700 56 Chesapeake Utilities Corp. 688 42 OGE Energy Corp. 1,300 41 Black Hills Corp. 600 37 PNM Resources Inc. 1,000 33 National Fuel Gas Co. 500 27 ONE Gas Inc. 300 18 MGE Energy Inc. 300 17 El Paso Electric Co. 300 14 Spire Inc. 200 13 Consolidated Edison Inc. 146 11 MDU Resources Group Inc. 400 10 212,359 Total Common Stocks (Cost $5,544,577) 6,489,698 Temporary Cash Investments (2.4%) 1 Money Market Fund (2.2%) Vanguard Market Liquidity Fund, 0.640% 1,441,460 144,160 26 Growth and Income Fund Face Market Amount Value • ($000) ($000) U.S. Government and Agency Obligations (0.2%) 4 Federal Home Loan Bank Discount Notes, 0.431%, 1/25/17 6,600 6,593 5 United States Treasury Bill, 0.318%, 10/20/16 6,000 6,000 12,593 Total Temporary Cash Investments (Cost $156,733) 156,753 Total Investments (100.2%) (Cost $5,701,310) 6,646,451 Amount ($000) Other Assets and Liabilities (-0.2%) Other Assets Investment in VGI 511 Receivables for Investment Securities Sold 52,706 Receivables for Accrued Income 8,695 Receivables for Capital Shares Issued 2,310 Other Assets 853 Total Other Assets 65,075 Liabilities Payables for Investment Securities Purchased (52,771) Collateral for Securities on Loan (8,671) Payables to Investment Advisor (1,523) Payables for Capital Shares Redeemed (3,173) Payables to Vanguard (11,730) Other Liabilities (5) Total Liabilities (77,873) Net Assets (100%) 6,633,653 At September 30, 2016, net assets consisted of: Amount ($000) Paid-in Capital 5,403,565 Undistributed Net Investment Income 27,778 Accumulated Net Realized Gains 255,837 Unrealized Appreciation (Depreciation) Investment Securities 945,141 Futures Contracts 1,332 Net Assets 6,633,653 Investor Shares—Net Assets Applicable to 66,447,343 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 2,801,145 Net Asset Value Per Share— Investor Shares $42.16 Admiral Shares—Net Assets Applicable to 55,681,379 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 3,832,508 Net Asset Value Per Share— Admiral Shares $68.83 • See Note A in Notes to Financial Statements. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $8,443,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 99.7% and 0.5%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $8,671,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $5,300,000 have been segregated as initial margin for open futures contracts. CVR—Contingent Value Rights. REIT—Real Estate Investment Trust. See accompanying Notes, which are an integral part of the Financial Statements. 27 Growth and Income Fund Statement of Operations Year Ended September 30, 2016 ($000) Investment Income Income Dividends 1 151,368 Interest 2 719 Securities Lending—Net 311 Total Income 152,398 Expenses Investment Advisory Fees—Note B Basic Fee 7,103 Performance Adjustment (154) The Vanguard Group—Note C Management and Administrative—Investor Shares 5,640 Management and Administrative—Admiral Shares 3,647 Marketing and Distribution—Investor Shares 503 Marketing and Distribution—Admiral Shares 260 Custodian Fees 227 Auditing Fees 41 Shareholders’ Reports—Investor Shares 70 Shareholders’ Reports—Admiral Shares 20 Trustees’ Fees and Expenses 9 Total Expenses 17,366 Net Investment Income 135,032 Realized Net Gain (Loss) Investment Securities Sold 2 298,854 Futures Contracts 17,101 Realized Net Gain (Loss) 315,955 Change in Unrealized Appreciation (Depreciation) Investment Securities 409,832 Futures Contracts 3,760 Change in Unrealized Appreciation (Depreciation) 413,592 Net Increase (Decrease) in Net Assets Resulting from Operations 864,579 1 Dividends are net of foreign withholding taxes of $11,000. 2 Interest income and realized net gain (loss) from an affiliated company of the fund were $686,000 and ($3,000), respectively. See accompanying Notes, which are an integral part of the Financial Statements. 28 Growth and Income Fund Statement of Changes in Net Assets Year Ended September 30, 2016 2015 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 135,032 109,469 Realized Net Gain (Loss) 315,955 348,167 Change in Unrealized Appreciation (Depreciation) 413,592 (438,192) Net Increase (Decrease) in Net Assets Resulting from Operations 864,579 19,444 Distributions Net Investment Income Investor Shares (53,764) (50,108) Admiral Shares (70,386) (57,404) Realized Capital Gain 1 Investor Shares (152,494) (180,933) Admiral Shares (181,922) (179,399) Total Distributions (458,566) (467,844) Capital Share Transactions Investor Shares (67,371) (82,169) Admiral Shares 427,504 501,641 Net Increase (Decrease) from Capital Share Transactions 360,133 419,472 Total Increase (Decrease) 766,146 (28,928) Net Assets Beginning of Period 5,867,507 5,896,435 End of Period 2 6,633,653 5,867,507 1 Includes fiscal 2016 and 2015 short-term gain distributions totaling $65,407,000 and $830,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets—End of Period includes undistributed (overdistributed) net investment income of $27,778,000 and $16,881,000. See accompanying Notes, which are an integral part of the Financial Statements. 29 Growth and Income Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended September 30, Throughout Each Period 2016 2015 2014 2013 2012 Net Asset Value, Beginning of Period $39.55 $42.69 $36.02 $30.73 $23.86 Investment Operations Net Investment Income . 852 .729 . 671 . 631 . 549 Net Realized and Unrealized Gain (Loss) on Investments 4.813 (.541) 6.639 5.288 6.846 Total from Investment Operations 5.665 .188 7.310 5.919 7.395 Distributions Dividends from Net Investment Income (.790) (.724) (. 640) (. 629) (. 525) Distributions from Realized Capital Gains (2.265) (2.604) — — — Total Distributions (3.055) (3.328) (.640) (.629) (.525) Net Asset Value, End of Period $42.16 $39.55 $42.69 $36.02 $30.73 Total Return 1 14.79% 0.22% 20.42% 19.54% 31.27% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,801 $2,691 $2,979 $2,869 $2,798 Ratio of Total Expenses to Average Net Assets 2 0.34% 0.34% 0.37% 0.36% 0.36% Ratio of Net Investment Income to Average Net Assets 2.09% 1.70% 1.67% 1.90% 1.94% Portfolio Turnover Rate 96% 116% 133% 109% 102% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of 0.00%, 0.00%, 0.02%, 0.0
